        Case 4:21-cv-01520 Document 1 Filed on 05/07/21 in TXSD Page 1 of 31




                                IN THE UNITED STATES DISTRICT COURT
                                   FOR THE SOUTHERN DISTRICT OF
                                      TEXAS HOUSTON DIVISION
                                                   §
ZERRIC L. WILLIAMS                                 §
     Plaintiff,                                    §
                                                   §
          vs.                                      §   CIVIL ACTION NO. _______________
                                                   §
LOUIS DEJOY, Postmaster General,                   §
UNITED STATES POSTAL SERVICE,                      §
                    Defendant.                     §              JURY TRIAL DEMAND




                                    PLAINTIFF’S ORIGINAL COMPLAINT




TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW, Plaintiff, Zerric L. Williams, files these claims against Defendants,

Louis DeJoy, Postmaster General of the United States Postal Service, and United States

Postal Service, would respectfully show unto the Court the following:

                                       I.   PREMILINARY STATEMENT

           Plaintiff Zerric L. Williams (hereinafter “Williams”) has been employed by the

Defendant, United States Postal Service from June 2016 to present.          Williams was and

continues to be the victim of racially discriminatory actions from his immediate

supervisor Larry Moore from his start date at the Seabrook Texas location of the United

States Postal Service in July 2019 to present. Williams has suffered through verbal abuse,
Williams Original Petition Discrimination                                            1|P a g e
        Case 4:21-cv-01520 Document 1 Filed on 05/07/21 in TXSD Page 2 of 31




threatening behavior, intimidation, unequal treatment, embarrassment and degrading

behavior that no human being should be subjected to from his employer.

          Williams has suffered emotional, physical and financial injuries as a result of the

racially discriminatory behavior he received at the hands of the Defendants

                                            II.   PARTIES

          1.        Plaintiff, Zerric L. Williams, an individual, was a domiciled resident and has

continuously been a citizen of the State of Texas.         Williams was a domiciled resident of

Galveston County at the time the claims relevant to this cause made herein occurred and

is currently a domiciled and a resident of Fort Bend County, Texas.                Williams was

employed by the United States Postal Services (hereinafter “USPS”) started June 2016 and

he is still employed with the USPS.

          2.        Defendant, Louis Dejoy, is the Postmaster General of the United States

Postal Service (“USPS”) and is the authorized agent to accepts lawsuits on behalf of the

USPS, and may be served with process by addressing service to Louis Dejoy, Postmaster

General, USPS, 475 L’Enfant Plaza S.W., Washington, DC 20250-2200.

          3.        Defendant the United States Postal Service (“USPS”) is an agency of the

United States of America and the authorized agent to accepts lawsuits on behalf of the

USPS is Louis Dejoy, Postmaster General, who may be served with process by addressing

service to Louis Dejoy, Postmaster General, USPS, 475 L’Enfant Plaza S.W., Washington,

DC 20250-2200.



Williams Original Petition Discrimination                                                2|P a g e
        Case 4:21-cv-01520 Document 1 Filed on 05/07/21 in TXSD Page 3 of 31




                                      III.   JURISDICTION AND VENUE

          4.        The Court has jurisdiction over this lawsuit according to 28 U.S.C. § 1331,

because the action arises under Title VII of the Civil Rights Act, as amended 42 U.S.C. §

2000e-5(f)(3), et. seq. The jurisdiction of this Court is invoked to secure protection of,

and redress deprivation of rights guaranteed by federal law, which rights provide for

injunctive and other relief for illegal discrimination in employment.

          5.        Venue is appropriate in this Court under 28 U.S.C. § 1391(b) because the

claims alleged arose in Seabrook, Harris County, Texas, located in the Southern District of

Texas, Houston Division.

          6.        This Complaint arises pursuant to the 42 U.S. Code §1983. This court has

jurisdiction over Plaintiffs’ claim under 28 U.S.C. §1331 (federal question) and under 28

U.S.C. §1343(3) (civil rights).

          7.        The Court also has jurisdiction under 28 U.S.C. § 1332, as the amount in

controversy exceeds $75,000.

                         IV. EXHAUSTION OF ADMINISTRATIVE REMEDIES

         8. Prior to filing this civil action, Plaintiff duly filed charges of discrimination and

retaliation concerning the claims complained of herein with the USPS through the Equal

Employment Opportunity Commission (the “Agency”). The Agency has rendered its Final

Agency Decision documented on February 10, 2021, which provided Plaintiff with his

notice of right to sue Defendant in Federal District Court within ninety (90) days of his

receipt of said decision.              Plaintiff has sufficiently exhausted all administrative remedies

Williams Original Petition Discrimination                                                     3|P a g e
        Case 4:21-cv-01520 Document 1 Filed on 05/07/21 in TXSD Page 4 of 31




and requirements and is bringing this civil action within ninety (90) days of the

documented date of tender of the Final Agency Decision in this matter as is required.

                                            V. NATURE OF THE ACTION

          8.        This action is brought under the 28 U.S.C. § 1331, because the action arises

under Title VII of the Civil Rights Act, as amended 42 U.S.C. § 2000e-5(f)(3), et. seq., 28

U.S.C. § 1391(b), 42 U.S. Code §1983, 28 U.S.C. §1331 (federal question) and under 28 U.S.C.

§1343(3) (civil rights). The Court also has jurisdiction under 28 U.S.C. § 1332.

          9.        Plaintiff seeks back pay, compensatory and/or general damages, incidental

and/or special damages, exemplary damages, and attorney’s fees, as well as a declaratory

judgment and injunction to restrain defendant employer from committing prohibited

personal practices, policies, customs and usages, from discriminating and retaliating

against Plaintiff and other employees of the USPS based upon his race and opposition to

unlawful discrimination, harassment, and retaliation. FACTS


          10.       Plaintiff has been employed by Defendant USPS since June 2016.

          11.       Plaintiff is African-American, Black, and belongs to a class protected under

the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e, et. seq. first as a city carrier

(CCA) from June 2016 to February/March 2017 in Maricopa County, Arizona, then

transferring to Galveston County, Texas and staying there from February/March 2017

through June 2017. Williams was then transferred to Seabrook, Harris County from July

2017 until present. Williams was promoted to Relief Supervisor beginning July 2019 until

present, at the Seabrook, Harris County USPS locations.
Williams Original Petition Discrimination                                               4|P a g e
        Case 4:21-cv-01520 Document 1 Filed on 05/07/21 in TXSD Page 5 of 31




         12.             Defendants have intentionally discriminated against Williams based

upon his race as a “African American” in violation of the Title VII Civil Rights Act 42

U.S.C. § 2000e-5(f)(3), et. seq. by treating Williams disparately from his co-workers of

other races and nationalities similarly situated.

          13.       Williams filed several EEOC complaints with the first complaint being filed

on November 13, 2017, USPS case number 4G-770-0032-18 against his postmaster Larry

Moore (hereinafter “Moore”).                The second complaint against postmaster Larry Moore

was filed before February 2018, USPS case number 4G-770-129-18.              The third compliant

filed against postmaster Larry Moore was filed before August 2018, USPS case number 4G-

770-0196-18. Williams filed a fourth complaint, 4G-770-0339-18 against postmaster Larry

Moore on August 23, 2018, which is the basis of this lawsuit.             These three complaints

were referred to mediation where there was a settlement agreement reached through the

EEOC process.

          14.        Williams was not advised of his right to have an attorney through the three

compliant and mediation processes.                Williams was further discriminated against as a

result of the mediation process. Williams was directed to go through retraining and

educational courses when in reality he was victim of the discrimination and not the

perpetrator.

          15.        Williams filed a fourth complaint, 4G-770-0339-18 against postmaster Larry

Moore on August 23, 2018, which is the basis of this lawsuit.



Williams Original Petition Discrimination                                                5|P a g e
        Case 4:21-cv-01520 Document 1 Filed on 05/07/21 in TXSD Page 6 of 31




          16.       Williams was relentlessly and outrageously retaliated against by said

postmaster with unjust disciplinary actions without merit, including, as follows:

          a. On November 13, 2017, in an act of pure harassment and retaliation, Moore

                jumped on the back of Williams’ his mail truck, also known as a life-long

                vehicle (LLV) and threw all of Williams’ parcels out of the LLV. Moore then

                told Williams to load it back the way Williams had it at first, including the

                parcels that Moore had thrown to the ground. The humiliation from this

                unrestrained, barbaric harassment and retaliation was extremely emotionally

                distressing and intolerable for Williams, making his work environment even

                more toxic and hostile.              This incident further cause injury and harm to

                Williams.

                  b.          On August 23, 2018, in an act of harassment and retaliation for

                Williams’ prior EEOC complaints, Moore again stalked Williams on his route,

                going to where he was and left Williams’ LLV door wide open while Williams

                was on his route.           Then Moore had the heinous audacity to accuse Williams of

                not locking the LLV while Williams was performing his walking route.

                Williams took a 10-minute break when Moore appeared and called his union

                representative complaining of Moore stalking him. Moore has the spare key for

                the vehicle and opened the vehicle in an attempt to set up Williams and get him

                in trouble.       Moore then had Williams written up and suspended the next day,

                August 24, 2018, for leaving the vehicle open and unsecured. Coincidentally,

Williams Original Petition Discrimination                                                    6|P a g e
        Case 4:21-cv-01520 Document 1 Filed on 05/07/21 in TXSD Page 7 of 31




              Williams had been asking for a CA2 form for occupational disease and illness to

              file for long term disability, as Williams was already seeing psychiatrist and

              psychologist from Moore’s harassment.        On August 24, 2018, Williams had

              requested the CA2 form again for the third time, when Moore’s response was to

              have him written up and suspended at the end of the workday.

                 c. On September 21, 2018, Moore accused Williams of charging him on the

              work floor from three feet away, when in reality Moore was standing inches

              behind Williams.

                 d.           On September 26, 2018, Moore accused Williams of pushing Moore’s

              office door on Moore after Williams went into Moore’s office to turn in

              Williams’ 3996 form; form 3996 is used to report and request overtime. In act

              of retaliation, Moore never gave Williams a copy of the form. Williams believes

              that Moore was retaliating against Williams because of many internal

              complaints and the EEO complaints that Williams has filed against Moore.

              Moreover, Williams was the whistle blower who informed the USPS that Moore

              was forcing postal carriers at the Seabrook location to work off the clock,

              without pay. Moore was well aware of that when he falsely accused Williams of

              attempting to push Moore’s office door on Moore.          Moore knew that the

              allegation could lead to Williams’ termination and removal from the postal

              Service.



Williams Original Petition Discrimination                                             7|P a g e
        Case 4:21-cv-01520 Document 1 Filed on 05/07/21 in TXSD Page 8 of 31




                 e. On October 4, 2018, in a retaliatory adverse employment action, Moore

              issued a 7-day suspension against Williams, allegedly for attempting to push the

              office door on Moore and failing to file instructions.     Williams had filed form

              1767 against Moore for safety condition hazards, the same day that Moore issued

              the 7-day suspension.

                 f. On October 6, 2018, Moore again refused to sign Williams’ 3996 form and

              1571 form which reports curtailment, before Williams left the station to begin his

              route. This was harassment and retaliation due to Williams’ past internal

              complaints and EEOC complaints against Moore.           Again, on October 6, 2018,

              Moore refused to issue the CA-1 form for Williams as he had been requesting.

                 g.           On October 9, 2018, Williams was again retaliated against, harassed

              and subjected to a hostile work environment because of crossing craft, having

              rural carriers to deliver Williams’ mail, which effectively cut Williams from his

              work, causing him to clock out early and loose pay. Williams maintains that

              Moore would have Williams’ route cased up before Williams would clock in by

              another carrier working off the clock. In response to Williams’ complaints

              about other carriers working off of the clock, Priya Amin (Williams’ immediate

              supervisor) gave two announcements in 2018 that postal carriers were no longer

              to case off the clock and must be clocked into case the mail.

                 h.           November 14, 2018, Moore also refused to give Williams a form 13 in

              which Williams was requesting to file a grievance. Moore refused to sign it after
Williams Original Petition Discrimination                                                8|P a g e
        Case 4:21-cv-01520 Document 1 Filed on 05/07/21 in TXSD Page 9 of 31




              Williams gave it to Moore to read. That day Moore yelled at Williams in front of

              the other postal workers for some trivial matter or another, which was

              humiliating for Williams and further contributed to Williams’          toxic, and

              unbearably hostile work environment. Moore harassed him all day, causing

              Williams’ injury and harm.

                 i. November 19, 2018,      Williams’   route was again cased before Williams

              arrived at work and clocked in.       The other postal workers who were casing

              Williams’ route were working off the clock.        In an act of harassment and

              retaliation, Moore refused to authorize Williams’ 3996 form before Williams

              left the station.

                 j. December 21, 2018, Moore retaliated against Williams by provoking and

              pestering him about what was discussed in a mediation conducted on December

              14, 2018. . Moore accused Williams of discriminating against Moore because

              Moore is white, because Williams was not filing grievances against anyone else,

              just Moore.

                 k.           January 7, 2019, Moore was provoking Williams at the station, and

              began to walk toward Williams in an aggressive and menacing manner as if

              Moore were going to physically attack Williams by getting in his face and yelling

              at him.         Moore’s menacing and aggressive stance frightened Williams and

              caused Williams, who was in the middle of working his route, to have an anxiety

              attack and drop all the outgoing mail on the ground as Moore stood there in a
Williams Original Petition Discrimination                                              9|P a g e
       Case 4:21-cv-01520 Document 1 Filed on 05/07/21 in TXSD Page 10 of 31




              threatening posture glaring at Williams. This is but another example of the

              extreme and abusive hostile work environment and retaliation that Plaintiff has

              sustained.

                 l. On February 25, 2019, in a move of pure harassment and retaliation, Moore

              scheduled Williams to work overtime on his normal day off, February 5, 2019,

              without first notifying Williams that he in fact was on the schedule to work that

              day. This situation went as for as an investigative interview.        During the

              interview, Williams repeatedly told Moore that he was not informed that he was

              scheduled to work, as it was his normal day off. Moore then lied stating that

              Priya Admin, Williams’ immediate supervisor, told Williams to work on

              February 5, 2019 when in fact she never did because she was on vacation.

              Nevertheless, Williams received a seven (7) day suspension from Moore for

              failing to report to duty on February 5, 2019, Williams’ normal day off. This is

              another clear example of Moore’s harassment and retaliatory actions against

              Plaintiff and violation of Williams civil rights and rights as an employee of the

              USPS.

                 m.           On March 6, 2019, Moore again refused to give Williams form 3996,

              after Williams had politely requested same. Then in a retaliatory move designed

              to frighten, intimidate, threaten, and embarrass Williams, Moore suddenly

              walked away from Williams, who had to follow Moore, and Moore slapped a

              cord hanging from the ceiling as Williams walked away, causing the cord

Williams Original Petition Discrimination                                              10 | P a g e
       Case 4:21-cv-01520 Document 1 Filed on 05/07/21 in TXSD Page 11 of 31




              hanging from the ceiling to swing in a dramatic fashion that resembled a noose,

              as the cord was tied in the middle formed a circle, similar to a hangman’s noose.

              This caused Williams to become petrified and experience extreme emotional

              distress and mental anguish.       As such, Williams believed that Moore was

              becoming more and more threatening with Moore’s unabated and unrestrained

              retaliation and harassment, causing Williams fear that Moore will one day take

              this abusive harassment and retaliation to the next level. Hurt and humiliated,

              with severe anxiety and emotion distress, Williams requested leave for the

              remainder of the day. Moore then loudly announced to the other carriers at the

              station that Williams did not want to help them, that Williams was leaving,

              yelled out that “we have another route to cover.” Williams filed the appropriate

              form to leave and clocked out, with Moore shadowing Williams’s every step.

              This is but another shocking example of Moore’s unabated and unchecked racial

              prejudice, relentless hostility, harassment, deliberate retaliation, and violation

              of Williams’s civil rights and rights as an employee of the post office.

                 n.           On February 17, 2021, in another example of retaliation and

              harassment Williams was not paid for the Act of Nature Leave for the recent

              ice/snowstorm in Harris and surrounding counties, even after operations

              approved administrative pay for every other postal worker in the area. Williams

              showed up to work as requested on February 17, 2021, and signed in a list and a

              group text message during the time as power was off.                 Also, Moore’s

Williams Original Petition Discrimination                                                11 | P a g e
       Case 4:21-cv-01520 Document 1 Filed on 05/07/21 in TXSD Page 12 of 31




              replacement is still harassing Williams, continuing with the harassment started

              by Moore, despite that Moore no longer works for the USPS station in Seabrook.

                 o.           On Thursday, February 25, 2021, Larry Moore called the station after

              hours at around 5:00 p.m.           Moore is aware that Williams, as the closing

              supervisor, closes the office on Thursdays and that Williams is on the phone

              returning online inquiries phone calls around closing time.         Moreover, ever

              since the Agency issued its Final Decision in Williams’s EEOC actions before

              that tribunal, Williams is now being harassed and tormented by supervisor Priya

              Amin and replacement Postmaster Anthony Jones on a daily basis. Hence, the

              hostile work environment and reprisals against Williams are allowed to

              continue without intervention or any relief provided by defendant USPS.

                 p.             Defendants did refuse Williams’ requests for overtime, refused to

              provide Williams with the necessary forms to document his work, giving

              Williams’ work away, and leaving him with an overload of mail to deliver.

              Defendants prevented Williams from delivering mail by curtailing the mail, in

              an attempt to get Williams in trouble on the grounds of failure to follow

              instructions. The overload of mail that was not been delivered was then given

              to other postal carriers, intentionally creating overtime for those carriers. All of

              these actions were done in an attempt not only to get Williams in trouble, but

              also to force him to take a leave without pay.         The continual actions of the

              Defendants created a hostile work environment, anxiety and stress for Williams

Williams Original Petition Discrimination                                                 12 | P a g e
       Case 4:21-cv-01520 Document 1 Filed on 05/07/21 in TXSD Page 13 of 31




              which caused him to take time off from his work, using all of his vacation and

              sick leave. All of these actions of Defendant created an unbearably toxic and

              hostile work environment, causing serious injury and harm to Williams.

                 q.           Late summer 2018, Williams suffered a wrist injury when Moore

              refused to allow Williams to put down his scanner, and then forced him to pick

              up mail and heavy boxes while holding the scanner.       Then Moore refused to

              allow Williams medical treatment for his wrist injury. Moore refused to provide

              a CA1 to Williams for his wrist injuries.      It took Williams filing his first

              grievance to find out that Moore had never sent in the CA1 forms in to be issued.

                 r. On September 21, 2018, Moore accused Williams of charging him on the

              work floor from three feet away, when in reality Moore was standing inches

              behind Williams.

                 s. On September 26, 2018, Moore accused Williams of pushing Moore’s office

              door on Moore after Williams went into Moore’s office to turn in Williams’

              3996 form; form 3996 is used to report and request overtime.           In act of

              retaliation, Moore never gave Williams a copy of the form. Williams believes

              that Moore was retaliating against Williams because of many internal

              complaints and the EEO complaints that Williams has filed against Moore.

              Moreover, Williams was the whistle blower who informed the USPS that Moore

              was forcing postal carriers at the Seabrook location to work off the clock,

              without pay. Moore was well aware of that when he falsely accused Williams of
Williams Original Petition Discrimination                                              13 | P a g e
       Case 4:21-cv-01520 Document 1 Filed on 05/07/21 in TXSD Page 14 of 31




              attempting to push Moore’s office door on Moore.          Moore knew that the

              allegation could lead to Williams’ termination and removal from the postal

              Service.

                 t. On October 4, 2018, in a retaliatory adverse employment action, Moore

              issued a 7-day suspension against Williams, allegedly for attempting to push the

              office door on Moore and failing to file instructions.   Williams had filed form

              1767 against Moore for safety condition hazards, the same day that Moore issued

              the 7-day suspension.

                 u.           On October 6, 2018, Moore again refused to sign Williams’ 3996

              form and 1571 form which reports curtailment, before Williams left the station to

              begin his route. This was harassment and retaliation due to Williams’ past

              internal complaints and EEOC complaints against Moore. Again, on October

              6, 2018, Moore refused to issue the CA-1 form for Williams as he had been

              requesting.

                 v. On October 9, 2018, Williams was again retaliated against, harassed and

              subjected to a hostile work environment because of crossing craft, having rural

              carriers to deliver Williams’ mail, which effectively cut Williams from his work,

              causing him to clock out early and loose pay. Williams maintains that Moore

              would have Williams’ route cased up before Williams would clock in by another

              carrier working off the clock. In response to Williams’ complaints about other

              carriers working off of the clock, Priya Amin (Williams’ immediate supervisor)
Williams Original Petition Discrimination                                             14 | P a g e
       Case 4:21-cv-01520 Document 1 Filed on 05/07/21 in TXSD Page 15 of 31




              gave two announcements in 2018 that postal carriers were no longer to case off

              the clock and must be clocked into case the mail.

                 w.           Prior to November 5, 2018, Moore raced up to Williams’ mail truck

              while he was delivering mail and Moore blocked the street so that no cone could

              pass either of their vehicles.       Williams took medical leave after this incident.

                 x.November 5, 2018, Williams attempted to go back to work but Moore

              refused to allow him back stating that Williams needed full clearance without

              restrictions.        Moore rejected Williams’ doctor’s release stating that Williams’

              doctor needed to specifically state that he was completely released from his care

              without limitations.          Williams’ has to get his union representative involved to

              get his release back to work accepted by Defendants.

                 y.November 14, 2018, Moore also refused to give Williams a form 13 in which

              Williams was requesting to file a grievance. Moore refused to sign it after

              Williams gave it to Moore to read. That day Moore yelled at Williams in front of

              the other postal workers for some trivial matter or another, which was

              humiliating for Williams and further contributed to Williams’                toxic, and

              unbearably hostile work environment. Moore harassed him all day, causing

              Williams’ injury and harm.

                 z. November 19, 2018, Williams’ route was again cased before Williams

              arrived at work and clocked in.           The other postal workers who were casing

              Williams’ route were working off the clock.             In an act of harassment and
Williams Original Petition Discrimination                                                     15 | P a g e
       Case 4:21-cv-01520 Document 1 Filed on 05/07/21 in TXSD Page 16 of 31




              retaliation, Moore refused to authorize Williams’ 3996 form before Williams

              left the station.

                 aa.             December 21, 2018, Moore retaliated against Williams by provoking

              and pestering him about what was discussed in a mediation conducted on

              December 14, 2018. Moore accused Williams of discriminating against Moore

              because Moore is white, because Williams was not filing grievances against

              anyone else, just Moore.

                 bb.             January 7, 2019, Moore was provoking Williams at the station, and

              began to walk toward Williams in an aggressive and menacing manner as if

              Moore were going to physically attack Williams by getting in his face and yelling

              at him.         Moore’s menacing and aggressive stance frightened Williams and

              caused Williams, who was in the middle of working his route, to have an anxiety

              attack and drop all the outgoing mail on the ground as Moore stood there in a

              threatening posture glaring at Williams. This is but another example of the

              extreme and abusive hostile work environment and retaliation that Plaintiff has

              sustained.

                 cc.          On February 25, 2019, in a move of pure harassment and retaliation,

              Moore scheduled Williams to work overtime on his normal day off, February 5,

              2019, without first notifying Williams that he in fact was on the schedule to

              work that day. This situation went as for as an investigative interview. During

              the interview, Williams repeatedly told Moore that he was not informed that he
Williams Original Petition Discrimination                                                 16 | P a g e
       Case 4:21-cv-01520 Document 1 Filed on 05/07/21 in TXSD Page 17 of 31




              was scheduled to work, as it was his normal day off. Moore then lied stating

              that Priya Amin, Williams’ immediate supervisor, told Williams to work on

              February 5, 2019 when in fact she never did because she was on vacation.

              Nevertheless, Williams received a seven (7) day suspension from Moore for

              failing to report to duty on February 5, 2019, Williams’ normal day off. This is

              another clear example of Moore’s harassment and retaliatory actions against

              Plaintiff and violation of Williams civil rights and rights as an employee of the

              USPS.

                 dd.          On March 6, 2019, Moore again refused to give Williams form 3996,

              after Williams had politely requested same. Then in a retaliatory move designed

              to frighten, intimidate, threaten, and embarrass Williams, Moore suddenly

              walked away from Williams, who had to follow Moore, and Moore slapped a

              cord hanging from the ceiling as Williams walked away, causing the cord

              hanging from the ceiling to swing in a dramatic fashion that resembled a noose,

              as the cord was tied in the middle formed a circle, similar to a hangman’s noose.

              This caused Williams to become petrified and experience extreme emotional

              distress and mental anguish.         As such, Williams believed that Moore was

              becoming more and more threatening with Moore’s unabated and unrestrained

              retaliation and harassment, causing Williams fear that Moore will one day take

              this abusive harassment and retaliation to the next level. Hurt and humiliated,

              with severe anxiety and emotion distress, Williams requested leave for the

Williams Original Petition Discrimination                                              17 | P a g e
       Case 4:21-cv-01520 Document 1 Filed on 05/07/21 in TXSD Page 18 of 31




              remainder of the day. Moore then loudly announced to the other carriers at the

              station that Williams did not want to help them, that Williams was leaving,

              yelled out that “we have another route to cover.” Williams filed the appropriate

              form to leave and clocked out, with Moore shadowing Williams’s every step.

              This is but another shocking example of Moore’s unabated and unchecked racial

              prejudice, relentless hostility, harassment, deliberate retaliation, and violation

              of Williams’s civil rights and rights as an employee of the post office.

                 ee.          On February 17, 2021, in another example of retaliation and

              harassment Williams was not paid for the Act of Nature Leave for the recent

              ice/snowstorm in Harris and surrounding counties, even after operations

              approved administrative pay for every other postal worker in the area. Williams

              showed up to work as requested on February 17, 2021, and signed in a list and a

              group text message during the time as power was off.                 Also, Moore’s

              replacement is still harassing Williams, continuing with the harassment started

              by Moore, despite that Moore no longer works for the USPS station in Seabrook.

                 ff.          On Thursday, February 25, 2021, Larry Moore called the station after

              hours at around 5:00 p.m.          Moore is aware that Williams, as the closing

              supervisor, closes the office on Thursdays and that Williams is on the phone

              returning online inquiries phone calls around closing time.         Moreover, ever

              since the Agency issued its Final Decision in Williams’s EEOC actions before

              that tribunal, Williams is now being harassed and tormented by supervisor Priya

Williams Original Petition Discrimination                                                 18 | P a g e
       Case 4:21-cv-01520 Document 1 Filed on 05/07/21 in TXSD Page 19 of 31




                Amin and replacement Postmaster Anthony Jones on a daily basis. Hence, the

                hostile work environment and reprisals against Williams are allowed to

                continue without intervention or any relief provided by defendant USPS.

          17.       Williams also was diagnosed with stage 4 throat cancer in 2010.                  His

treatment consisted of 64 radiation treatments, 3 chemotherapy treatments and 2

surgeries from 2010 to 2011.                Williams was released in 2011 with the caution that the

cancer could resurface at any time over the following five years. He went to semiannual

appointments from 2011 and through 2016.                 This was a difficult period in Williams’ life,

as he almost lost his life and when through serious treatment, with multiple possible side

effects.        Moore, who knew of Williams cancer treatment and recovery from the initial

interview and throughout Williams’ employment, was constantly taunting him through

applying the possible side effects to Williams’ work. Moore was teasing, making fun and

harassing Williams about his cancer by attacking his memory.                     The radiation from

Williams’ cancer treatment has the possibility of memory loss as a side effect. Moore was

using this by constantly claiming that Williams had memory issues and making fun of

Williams in front of others at the postal facility.

          18.       Defendants also did refuse Williams’ requests for overtime, refused to

provide Williams with the necessary forms to document his work and/or his time,

precluding him from getting his work completed (mail delivered) and leaving him with an

overload of mail to deliver. Defendants prevented Williams from delivering mail by

curtailing the mail, in an attempt to get Williams in trouble on the grounds of failure to

Williams Original Petition Discrimination                                                     19 | P a g e
       Case 4:21-cv-01520 Document 1 Filed on 05/07/21 in TXSD Page 20 of 31




follow instructions. The overload of mail that was not been delivered was then given to

other postal carriers, intentionally creating overtime for those carriers.             In some

instances, the carriers assigned to complete Williams’ work were not paid for their time.

All of these actions were done in an attempt not only to get Williams in trouble, but also

to force him to take a leave without pay.

          19.       These continual actions of the Defendants which were directed solely at

Williams and no other postal carrier, regardless of their race or nationality, created a

hostile work environment, anxiety, emotional trauma and post-traumatic stress for

Williams was forced into taking time off work. Due to having to take this time off work,

Williams was forced into using all of his vacation and sick leave. The continual actions of

Defendants created an unbearably toxic and hostile work environment, causing serious

injury and harm to Williams.

          20.        Ever since Williams began his employment with Defendants at the

Seabrook Post Office in July 2017, under the supervision of Postmaster Larry Moore

(hereinafter “Moore”),                  Williams has suffered a continuing course of conduct of

intentional and knowingly racial discrimination and retaliation in his employment at

USPS that created a hostile work environment based on his race and in retaliation for the

four complaints he has made against Defendants.                On Williams second day of work at

the Seabrook office, Moore went out to intercept Williams on his route, driving his

personal black GMC truck, and verbally assaulted Williams complaining that he should



Williams Original Petition Discrimination                                               20 |
Page
       Case 4:21-cv-01520 Document 1 Filed on 05/07/21 in TXSD Page 21 of 31




have been further along on the route, and then when he left he burned rubber when he

drove off, saying he was going to deliver the mail himself.

          21.         Moore intentionally discriminated against Williams based upon his race,

African American, and treated Williams in a disparate manner from his co-workers

similarly situated of varying nationalities and races.             Moore followed only the African

American employees on their postal route, refused to give the forms requested by

Williams, gave his work to others, caused his work to accumulate to get him in trouble,

laugh, ridicule and threaten, privately and in front of the other postal employees. After

Williams filed numerous USPS internal grievances, and four EECO complaints, Moore’s

retaliation against Williams increased after each internal complaint and after each of the

preceding EEOC complaint.                     Moore’s criticizing and verbal assaults to and about

Williams’s work performance rose to such a level that it was causing serious emotional

and physical injuries to Williams

          22.          Moore’s harassment of Williams also included him standing inches from

Williams’ face in an aggressive and threatening manner, demanding answers, screaming

commands at Williams, threatening him and berating and belittling him in front of the

other employees, as well as in public at the Valero gas station.

                                            IV.   CAUSES OF ACTION

                                            A. RESPONDEAT SUPERIOR

         23.     Williams hereby realleges and incorporates the contents of paragraphs 1

through 30 as if fully set forth at length herein verbatim.

Williams Original Petition Discrimination                                                 21 | P a g e
       Case 4:21-cv-01520 Document 1 Filed on 05/07/21 in TXSD Page 22 of 31




         24. Williams is informed and believes, and thereon alleges, that during all relevant

times mentioned herein, Moore was in the course and scope of his employment with

Defendants, at all times relevant and material herein. Therefore, Defendant USPS is

vicariously liable for the acts and omissions of their employees and agents, who are

employed by or in an agency or contractual relationship with said Defendant. Any and all

of the conduct and actions described in this lawsuit occurred during the course and scope

of Defendant’s USPS employment, agency relationship, and/or contractual relationship

with said United States Postal Service. As such, Williams hereby affirmatively pleads and

invokes the doctrine of agency, ostensible agency, Respondent Superior, and/or agency by

estoppel with respect to that relationship.

           B. VIOLATIONS OF THE EQUAL EMPLOYMENT OPPORTUNITY ACT
                       DISCRIMINATION BASED UPON RACE

          25.       Williams hereby realleges and incorporates the contents of paragraphs 1

through 30 as if fully set forth at length herein verbatim.

         26.        Defendant United States Postal Service, through its owners, managers,

servants, employees, supervisors, agents, and/or agents acting individually, jointly, and/or

severally, engaged in a pattern and practice of unlawful Title VII Civil Rights Act 42 U.S.C.

§ 2000e-5(f)(3), et. seq. Defendants did discriminate against Williams by subjecting him

to extreme discriminatory actions based upon of his race as an African America, in

violation of Title VII of the Civil Rights Act, as amended 42 U.S.C. § 2000e-5(f)(3), et. seq.

Williams Original Petition Discrimination                                            22 |
Page
       Case 4:21-cv-01520 Document 1 Filed on 05/07/21 in TXSD Page 23 of 31




Defendants did not treat other employer’s Williams hereby invokes the rights and

remedies of Title VII Civil Rights Act 42 U.S.C. § 2000e-5(f)(3), et. seq., as Williams is of

the class of citizens this statute is enacted to protect.

          27.       Williams affirmatively pleads that Defendant has violated the Title VII Civil

Rights Act 42 U.S.C. § 2000e-5(f)(3), et. seq. by intentionally discriminating against

Plaintiff because of his race African American.                  Defendants, through its agents,

postmasters, and supervisors, were well aware of Williams’ opposition to illegal practices

and procedures that violated EEO standards set by defendant USPS and Title VII by

Plaintiff’s filing EEO complaints against his postmaster at USPS.                     Defendant’s

discriminatory acts include, but are not limited, to the following:

                       a. discriminating against Williams because of his race African American

                            and treated Plaintiff in a disparate manner from co-workers similarly

                            situated, as set forth in the paragraphs herein above.

                       b. Defendant through his agents and postmasters, took adverse

                            employment actions against Williams, including suspending Williams

                            for seven (7) days, and other disciplinary actions that were reprisals

                            designed to harass and retaliate against Williams, and to make

                            Williams’ work environment extremely hostile.

                       c. creating a hostile work environment in the form of resentment,

                            harassment, rumors, constant belittling, egregious conduct and


Williams Original Petition Discrimination                                                 23 |
Page
       Case 4:21-cv-01520 Document 1 Filed on 05/07/21 in TXSD Page 24 of 31




                            threatening demeanor, humiliation, and unconscionable abusive

                            actions, reprisals, and retaliation; and

                       d. retaliating against Williams for complaining of disparate treatment

                            and harassing Williams during work hours at the United States Postal

                            Service station in Seabrook.

          28.       In perpetrating the above-described actions, Defendant engaged in a

continuing and ongoing pattern and practice of unlawful discrimination in violation of

Title VII of the Civil Rights Act, as amended 42 U.S.C. § 2000e-5(f)(3), et. seq. Williams

was discriminated against based upon his race African American, and the discrimination

was sufficiently pervasive and severe as to interfere with Williams’ emotional well-being,

altered the conditions of Williams’ employment, and created a hostile, intimidating

and/or abusive work environment.

          29.       Defendant, at all times material and relevant hereto, had actual and/or

constructive knowledge of the unlawful and discriminatory conduct described herein.

          30.       As a result of the hostile and offensive work environment perpetrated by

Defendant, Williams suffered severe emotional distress and mental anguish.

          31.       Defendants failed to comply with its statutory duty to take all reasonable

and necessary steps to eliminate discrimination and retaliatory harassment from the

workplace and to prevent it from occurring in the future, as mandated by the Title VII of

the Civil Rights Act, as amended 42 U.S.C. § 2000e-5(f)(3), et. seq.


Williams Original Petition Discrimination                                               24 |
Page
       Case 4:21-cv-01520 Document 1 Filed on 05/07/21 in TXSD Page 25 of 31




         32.        Williams is informed and believes, and based thereon alleges, that in

addition to the practices enumerated above, Defendants have engaged in other

discriminatory practices against him which are not yet fully known. At such time as said

discriminatory practices become known to him, Williams will seek leave of Court, if

required, to amend his Complaint in that regard.

          33.       By the aforesaid acts and/or omissions of Defendants, Williams has been

directly and legally caused to suffer actual damages including, but not limited to, loss of

earnings, front and back pay, attorney’s fees, costs of suit, and other pecuniary losses not

presently ascertained, for which Williams will seek leave of Court to amend when

ascertained.

          34.       As a further direct and legal result of the acts and conduct of Defendants,

and each of them, as aforesaid, Williams has been caused to and did suffer and continues

to    suffer      from       severe         emotional   and   mental   distress,   anguish,   humiliation,

embarrassment, shock, pain, discomfort, and anxiety. Williams has been diagnosed from

health care professionals with Major Depression Disorder, Post Traumatic Stress

Disorder, Anxiety, and Insomnia which will require further treatment.

          35.       Williams has been generally damaged in an amount within the

jurisdictional limits of this Court, and will need future medial and psychological

treatment of which Defendants should compensate him for in the past, present and

future.


Williams Original Petition Discrimination                                                         25 |
Page
       Case 4:21-cv-01520 Document 1 Filed on 05/07/21 in TXSD Page 26 of 31




          36.       Williams is informed and believes, and thereon alleges, that the Defendant,

and each of them, by engaging in the aforementioned acts and/or omissions, engaged in

willful, malicious, intentional, oppressive, and despicable conduct, and acted with willful

and conscious disregard of Williams civil rights, welfare, and safety, thereby justifying an

award of compensatory and incidental damages in an amount to be determined at trial.

          37.       As a direct and proximate result of Defendant’s willful, knowing,

intentional, and outrageous discrimination against him, Williams has suffered and will

continue to suffer pain and suffering, and extreme and severe mental anguish and

emotional distress; and he has suffered and will continue to suffer a loss of earnings and

other employment benefits and job opportunities. Williams is thereby entitled to general

and compensatory damages in amounts to be proven at trial.

                                            C. RETALIATION
          38.       Williams hereby realleges and incorporates the contents of paragraphs 1

through 37 as if fully set forth at length herein verbatim.

         39.        As alleged herein and in violation of the Title VII of the Civil Rights Act, as

amended 42 U.S.C. § 2000e-5(f)(3), et. seq., Defendant, by and through its postmasters,

managers, agents, and supervisors, discriminated against and wrongfully retaliated against

Williams in reprisal for Williams’ complaints of disparate treatment on account of his

race, African American.

         40.        By the aforesaid acts and/or omissions of Defendant in violation of the Title

VII Civil Rights Act 42 U.S.C. § 2000e-5(f)(3), et. seq., Williams has been directly and
Williams Original Petition Discrimination                                                 26 |
Page
       Case 4:21-cv-01520 Document 1 Filed on 05/07/21 in TXSD Page 27 of 31




legally caused to suffer actual damages including, but not limited to, loss of earnings and

future earning capacity, attorney’s fees, costs of suit and other pecuniary losses not

presently ascertained, for which Williams will seek leave of Court to amend when

ascertained.

         41.        As a further direct and legal result of the acts and conduct of Defendant, as

aforesaid, Williams has been caused to and did suffer and continues to suffer severe

emotional and mental distress, anguish, humiliation, embarrassment, shock, pain,

discomfort, and anxiety, as well as damages resulting from Moore’s failure to provide the

CA2 form which is the occupation disease and illness form to cover Williams’ health

related expenses. Williams has suffered damage in an amount no less than $1,500,000.00

The exact nature and extent of said injuries are presently unknown to Williams, who will

seek leave of Court to assert the same when they are ascertained. Williams does not know

at this time the exact duration or permanence of said injuries but is informed and believes,

and thereon alleges, that some if not all of the injuries are reasonably certain to be

permanent in character.

         42.        Williams has been generally damaged in an amount within the

jurisdictional limits of this Court.

         43.        Williams is informed and believes, and thereon alleges, that the Defendant,

by engaging in the aforementioned acts and/or omissions, engaged in willful, malicious,

intentional, oppressive, and despicable conduct, and acted with willful and conscious


Williams Original Petition Discrimination                                               27 |
Page
       Case 4:21-cv-01520 Document 1 Filed on 05/07/21 in TXSD Page 28 of 31




disregard of Plaintiff’s civil rights, welfare, and safety, thereby justifying an award of

compensatory damages in this matter in the amount of $1,500,000.

                                                 D. DAMAGES

          44.        Williams hereby realleges and incorporates by reference the contents of

paragraphs 1 through 43 as if fully set forth at length herein verbatim.

         45.          As a result of the occurrence hereinabove described, Plaintiff has incurred

the following damages as a direct and proximate result of Defendant’s discriminatory

conduct:

                    a.        Plaintiff has incurred medical- prescription expenses, and has had to

                              pay      out   of-pocket for   medical/psychological    treatment      and

                              prescription medications as a result of defendants’ discrimination

                              and retaliation;

                    b.        Plaintiff has incurred travel expenses gas/Ez tag from having to

                              move further away from the workplace to live with a family member

                              due to incurred medical expenses and loss of pay due to having to

                              take leave without pay and loss of overtime opportunities;

                    c.        Plaintiff suffered incidental economic damages such as moving

                              expenses, car maintenance, loans, closed bank accounts, Roth

                              retirement savings account closed in an effort to make up the

                              financial difference of lost earnings as a result of having to take leave

                              without pay and loss of overtime opportunities;
Williams Original Petition Discrimination                                                     28 |
Page
       Case 4:21-cv-01520 Document 1 Filed on 05/07/21 in TXSD Page 29 of 31




                    d.        Plaintiff suffered and continues to suffer extreme and severe

                              emotional distress and mental anguish as a result of Defendant’s

                              conduct;

                    e.        Plaintiff suffered a loss of income as a direct and proximate result of

                              Defendant’s discriminatory and retaliatory actions, as such Plaintiff

                              is entitled to compensatory damages in the form of front pay and

                              back pay.



                                            V.    CONCLUSION

          Moore intentionally discriminated against Williams based upon his race, African

American, and treated Williams in a disparate manner from his co-workers similarly

situated of varying nationalities and races.              Williams, along with the other African

American postal employees, were followed on their postal route by Moore, intimidated,

threatened, belittled, harassed, refused to give the forms requested by Williams, gave his

work to others, caused his work to accumulate to get him in trouble, laughed at, ridiculed

and threaten, both privately and in front of the other postal employees, as well as the

general public. After Williams filed numerous USPS internal grievances, and four EECO

complaints, Moore’s retaliation against Williams increased after each internal complaint

and after each of the preceding EEOC complaint with Moore becoming more aggressive

towards Williams.                  Additionally, Moore also increasingly refused to provide the

requested forms to Williams, accept his doctor’s releases back to work, and continued to
Williams Original Petition Discrimination                                                   29 |
Page
       Case 4:21-cv-01520 Document 1 Filed on 05/07/21 in TXSD Page 30 of 31




cause Williams’ mail to accumulate. Moore strove to get Williams in trouble and went so

far as to try to prod and provoke Williams into quitting or engaging with Moore. Moore

did not act this way towards any other employee who were Caucasian, Mexican, or Asian

at the Seabrook location.                   Moore only treated the African American Employees a

discriminatory manner. Moore openly set the stage of discrimination against the African

American employees at the Seabrook location.                   Moore has a documented history of

discrimination against other African American employees at the Seabrook location.

Defendants’ continuous discrimination of Williams through the actions of Moore towards

Williams, in violations of his rights, rose to such a level that it is still causing serious

emotional and physical harm to Williams.

                                            VI. JURY TRIAL DEMAND

                  Plaintiff herein requests a trial by jury.


                                                 VII.   PRAYER

         WHEREFORE, PREMISES CONSIDERED, Plaintiff, Zerric Williams, prays that

Defendant, Louis DeJoy, Postmaster General of the UPSP, and the United States Postal

Service be served and cited to appear and answer herein and upon final trial hereof, that

Plaintiff has a judgment against Defendant United States Postal Service as follows:

                    A.        Compensatory and/or General damages in an amount to be proved
                              at trial;

                    B.        Incidental and/or special damages in an amount to be proved at trial;

                    C.        Attorney’s fees;
Williams Original Petition Discrimination                                                  30 |
Page
       Case 4:21-cv-01520 Document 1 Filed on 05/07/21 in TXSD Page 31 of 31




                    D.        Costs of suit;

                    E.        pre-and post-judgment Interest; and

                    F.        For such other and further relief as the Court deems proper.




                                                  Respectfully submitted,

                                                  COLLEEN M. McCLURE
                                                  ATTORNEY AT LAW


                                                  By: /s/Colleen M. McClure________
                                                    Colleen M. McClure
                                                    SBN: 24012121
                                                    1101 Satellite View, Unit 203
                                                    Round Rock, Texas 78665
                                                    Telephone: (281) 440-1625
                                                    Facsimile: (281) 946-5627
                                                    colleen.mcclure@att.net




Williams Original Petition Discrimination                                                    31 | P a g e
